DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks with respect to claim rejections under 35 USC 112(b), have been fully considered and are persuasive, therefore, the rejections have been withdrawn. 
Applicant’s remarks with respect to claim rejections under 35 USC 102 and 103, have been fully considered. Applicant argues that the prior art of record does not disclose or teach the plurality of nanoparticles comprising a density from 1800 kilograms per cubic centimeter (kg/cm--3) to 22,000 kg/cm3, however, this is taught by a new combination of art, and therefore, the argument is moot. 
In the similar field of nanoparticle drug-carriers, Lea-Banks teaches the effects particle density in relation to their penetration into viscoelastic materials under ultrasound exposure. (Abstract, “Both the theoretical and experimental results confirm that denser particles exhibit significantly greater ultrasound-mediated transport than their lower density counterparts, indicating that density is a key consideration in the design of nanoscale therapeutics.”)
See MPEP 2144(II)(A) Routine Optimization, wherein In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). Applicants specification does not disclose or convey the criticality for the specified density range of 1800 kilograms per cubic centimeter (kg/cm3) to 22,000 kg/cm3 in terms of obtaining the desired result.
Although, Lea-Banks does not teach a specified range of density for a plurality of nanoparticles (bulk density), it does however show how density and material makeup of nanoparticles plays a significant role in penetration depth into cancerous tumors. Additionally, Lea-Banks shows that a gold nanoparticle (inertly dense) with a density of 5.58g cm^-3 has the highest penetration depth within their experimentation and achieves the same desired outcome as recited in the claims. 
Therefore, claims 1 and 20 are rejected under 35 USC 103 as being unpatentable over Bradford (US 2009/0030308), in view of Lea-Banks (Lea-Banks, Harriet, et al. "The effect of particle density on ultrasound-mediated transport of nanoparticles." Physics in Medicine & Biology 61.22 (2016): 7906.)



    PNG
    media_image1.png
    509
    673
    media_image1.png
    Greyscale

Wherein when taking into account both the density of gold nanoparticles presented above and the quantity of metallic nanoparticles disclosed in applicants specification, if we take the high end of the quantity we find that the bulk density of the plurality of gold nanoparticles amounts 5580 kg/cm3, thus, falling within the recited density range.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 10-11, 13, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradford (US 2009/0030308), in view of Anderson (US 2006/0228404), and further in view of Lea Banks (Lea-Banks, Harriet, et al. "The effect of particle density on ultrasound-mediated transport of nanoparticles." Physics in Medicine & Biology 61.22 (2016): 7906.)


With respect to claim 1, Bradford teaches a system for echogenically enhancing a target site of a patient during a medical procedure, the system comprising: 
an imaging system (Para [0157], “An imaging system also included in the system is adapted to image at least one of the targeted label or the labeled pain factor”) comprising, at least, a display for viewing the target site (Para [0187], “the system is adapted to display a geographical representation related to the spatial concentration of the labeled factor, and a portion of the geographical representation provides the information”; (Para [0400], “This information may be processed and converted into a representation that may be displayed or otherwise conveyed to a healthcare provider in a manner sufficient and useful to understand the spacial location of the associated pain. Accordingly, various different types of sensors, data acquisition systems, processors, and displays may be used in ; 
a plurality of metallic nanoparticles configured to selectively target and bind to one or more locations at the target site (Para [0248], “the material comprises a metal…the material comprises gold…the material comprises a nanoparticle…the material comprises a gold nanoparticle”; (Para [0019], “the differential binding comprises specific binding to the pain factor”), 
While Bradford does disclose delivering the plurality of metallic nanoparticles into the patient towards the target site, Bradford does not teach a needle guide assembly comprising a needle, a syringe, and a catheter. 
In the similar field of compositions and methods for treatment of hypertrophic tissues, Anderson discloses in at least Figs. 12A-B, a needle guide assembly comprising a needle, a syringe, and a catheter (Para [0150], “The therapeutic agent may be a nucleic acid, small molecule, protein, etc. Liquid compositions can comprise polymer/nucleic acid complexes. Liquid compositions can comprise solid nanoparticles or microparticles comprising a therapeutic agent…. For example, a liquid composition may be injected directly into its intended target tissue or in the vicinity thereof. The composition may be delivered by needle and syringe, catheter, cannula, etc. The composition may be delivered during laparoscopy and/or using ultrasound guidance or other imaging guidance.”)
It would have been obvious to modify the system of delivering targeted agents or markers into a patients body taught by Bradford to include a using a delivery assembly comprised of a needle, syringe, and catheter to a targeted location as taught by Anderson because Bradford teaches that there is a substantial need for imaging modalities for accurately localizing sources of pain and Anderson teaches a delivery device for injecting a solution directly into the target tissue. One would have been motivated to accurately inject a solution containing metal nanoparticles into a target tissue because Bradford teaches (Para [0009], “Chronic back pain (i.e. generally persisting longer than 12 weeks) is among the most 
However, Bradford does not teach wherein each of the plurality of metallic nanoparticles comprises a diameter of from 1 nanometer to 100 nanometers, the plurality of nanoparticles comprising a density of from 1800 kilograms per cubic centimeter (kg/cm3) to 22,000 kg/cm3. 
In the similar field of nanoparticle drug-carriers, Lea-Banks teaches wherein each of the plurality of metallic nanoparticles comprises a diameter of from 1 nanometer to 100 nanometers (Abstract, “mean diameter 200 nm and densities ranging from 1.01 g cm−3 to 5.58 g cm−3” and an exemplary 100 nm particle radius in the table on p. 7906) and the effects particle density in relation to their penetration into viscoelastic materials under ultrasound exposure. (Abstract, “Both the theoretical and experimental results confirm that denser particles exhibit significantly greater ultrasound-mediated transport than their lower density counterparts, indicating that density is a key consideration in the design of nanoscale therapeutics.”)
See MPEP 2144(II)(A) Routine Optimization, wherein In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). Applicants specification does not disclose or convey the criticality for the specified density range of 1800 kilograms per cubic centimeter 
Although, Lea-Banks does not teach a specified range of density for a plurality of nanoparticles (bulk density), it does however show how density and material makeup of nanoparticles plays a significant role in penetration depth into cancerous tumors. Additionally, Lea-Banks shows that a gold nanoparticle (inertly dense) with a density of 5.58g cm^-3 has the highest penetration depth within their experimentation and achieves the same desired outcome as recited in the claims. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the density of a plurality of gold nanoparticles of Bradford with the density of gold nanoparticles as taught by Lea-Banks. 
	The motivation being (Abstract, “denser particles exhibit significantly greater ultrasound-mediated transport than their lower density counterparts, indicating that density is a key consideration in the design of nanoscale therapeutics.”) 

With respect to claim 2, Bradford teaches the system of claim 1, wherein the metallic nanoparticles are selected based on their chemical structure being attracted to one or more locations at the target site (Para [0018], “the first binding agent comprises a bi-specific antibody with a first binding site adapted to bind to the first pain factor and a second binding site adapted to bind to the targeted label”; (Para [0247], “wherein the material has a preferential binding affinity to a pain factor located within the region sufficient to preferentially bind to the pain factor versus other structures within the region, and such that the material accumulated at a higher concentration within a first portion of the region having a higher amount of the pain factor that other portions within the region”; (Para [0303], “Moreover, nanoparticles such as gold or iron oxide may be used as labels or markers to viewed or selectively targeted for therapy using appropriate visualization or treatment modalities, respectively.”) 

With respect to claim 5, Bradford teaches the system of claim 1, wherein each of the plurality of metallic nanoparticles comprises at least one of the following metallic materials: silver, gold, copper, or combinations thereof (Para [0147], “the material comprises an antibody and a gold nanoparticle associated with the antibody”; (Para [0250], “the material comprises an antibody and a gold nanoparticle associated with the antibody.”)

With respect to claim 10, Bradford teaches the system of claim 1, wherein the target site of the patient comprises at least one of nerve cells, cancer cells, nerve sheaths, nerve bundles, or nerve fibers (Para [0022], “the pain factor comprises a nerve factor”; (Para [0023], “the nerve factor comprises at least one substance associated with at least one of a nerve fiber or a cellular structure associated with the nerve fiber.”)

With respect to claim 11, Bradford teaches the system of claim 1, wherein the imaging system comprises at least one of a CT scanner, an MRI scanner, or an ultrasound imaging system (Para [0150], “the method further comprises MRI imaging an area of increased concentration of the MRI contrast agent bound to the pain factor”; (Para [0152], “ultrasonically imaging an area of increased concentration of the ultrasound contrast agent bound to the pain factor”; (Para [0302], “can be imaged using positron emission tomography (PET) or positron emission tomography-computed tomography (PET-CT).”)


 a method for echogenically enhancing a target site of a patient during a medical procedure, the method comprising: 
allowing the plurality of metallic nanoparticles to selectively target and bind to the target site (Para [0248], “the material comprises a metal…the material comprises gold…the material comprises a nanoparticle…the material comprises a gold nanoparticle”; (Para [0019], “the differential binding comprises specific binding to the pain factor”) ; and, 
viewing, via a display of an imaging system, the target site with the plurality of metallic nanoparticles bound thereto (Para [0187], “the system is adapted to display a geographical representation related to the spatial concentration of the labeled factor, and a portion of the geographical representation provides the information”; (Para [0400], “This information may be processed and converted into a representation that may be displayed or otherwise conveyed to a healthcare provider in a manner sufficient and useful to understand the spacial location of the associated pain. Accordingly, various different types of sensors, data acquisition systems, processors, and displays may be used in various combinations to convert the labeled marking to useful information to such healthcare providers.”)
While Bradford does disclose delivering the plurality of metallic nanoparticles into the patient towards the target site, Bradford does not teach a needle guide assembly comprising a needle, a syringe, and a catheter. 
In the similar field of compositions and methods for treatment of hypertrophic tissues, Anderson discloses in at least Figs. 12A-B, a needle guide assembly comprising a needle, a syringe, and a catheter (Para [0150], “The therapeutic agent may be a nucleic acid, small molecule, protein, etc. Liquid compositions can comprise polymer/nucleic acid complexes. Liquid compositions can comprise solid nanoparticles or microparticles comprising a therapeutic agent…. For example, a liquid composition may be injected directly into its intended target tissue or in the vicinity thereof. The composition may be delivered by needle and syringe, catheter, cannula, etc. The composition may be delivered during laparoscopy and/or using ultrasound guidance or other imaging guidance.”)
It would have been obvious to modify the method of delivering targeted agents or markers into a patient’s body taught by Bradford to include a using a delivery assembly comprised of a needle, syringe, and catheter to a targeted location as taught by Anderson because Bradford teaches that there is a substantial need for imaging modalities for accurately localizing sources of pain and Anderson teaches a delivery device for injecting a solution directly into the target tissue. One would have been motivated to accurately inject a solution containing metal nanoparticles into a target tissue because Bradford teaches (Para [0009], “Chronic back pain (i.e. generally persisting longer than 12 weeks) is among the most prevalent and expensive non-lethal conditions in the United States, and is believed to be the most common cause of disability in persons under 45 years old.”) One of ordinary skill in the art would have expected that more accurately delivering/injecting a solution containing nanoparticles into a target tissue with the delivery device of Anderson would allow the user of Bradford to target the source of pain with a greater degree of accuracy as taught by Anderson thereby increasing the likelihood for binding of nanoparticles to the targeted location.
However, Bradford does not teach wherein each of the plurality of metallic nanoparticles comprises a diameter of from 1 nanometer to 100 nanometers, the plurality of nanoparticles comprising a density of from 1800 kilograms per cubic centimeter (kg/cm3) to 22,000 kg/cm3.
In the similar field of nanoparticle drug-carriers, Lea-Banks teaches wherein each of the plurality of metallic nanoparticles comprises a diameter of from 1 nanometer to 100 nanometers (Abstract, “mean diameter 200 nm and densities ranging from 1.01 g cm−3 to 5.58 g cm−3” and an exemplary 100 nm particle radius in the table on p. 7906) and the effects particle density in relation to their penetration into viscoelastic materials under ultrasound exposure. (Abstract, “Both the theoretical and experimental results confirm that denser particles exhibit 
See MPEP 2144(II)(A) Routine Optimization, wherein In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). Applicants specification does not disclose or convey the criticality for the specified density range of 1800 kilograms per cubic centimeter (kg/cm3) to 22,000 kg/cm3 and diameter range of 1 nanometer to 100 nanometers in terms of obtaining the desired result.
Although, Lea-Banks does not teach a specified range of density for a plurality of nanoparticles (bulk density), it does however show how density and material makeup of nanoparticles plays a significant role in penetration depth into cancerous tumors. Additionally, Lea-Banks shows that a gold nanoparticle (inertly dense) with a density of 5.58g cm^-3 has the highest penetration depth within their experimentation and achieves the same desired outcome as recited in the claims. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the density of a plurality of gold nanoparticles of Bradford with the density of gold nanoparticles as taught by Lea-Banks. 
	The motivation being (Abstract, “denser particles exhibit significantly greater ultrasound-mediated transport than their lower density counterparts, indicating that density is a key consideration in the design of nanoscale therapeutics.”) 

 the method of claim 13, further comprising selecting one or more of the plurality of metallic nanoparticles based on their chemical structure being attracted to the target site (Para [0018], “the first binding agent comprises a bi-specific antibody with a first binding site adapted to bind to the first pain factor and a second binding site adapted to bind to the targeted label”; (Para [0247], “wherein the material has a preferential binding affinity to a pain factor located within the region sufficient to preferentially bind to the pain factor versus other structures within the region, and such that the material accumulated at a higher concentration within a first portion of the region having a higher amount of the pain factor that other portions within the region”; (Para [0303], “Moreover, nanoparticles such as gold or iron oxide may be used as labels or markers to bind and thereafter be viewed or selectively targeted for therapy using appropriate visualization or treatment modalities, respectively.”)

With respect to claim 17, Bradford teaches the method of claim 13, wherein each of the plurality of metallic nanoparticles comprises at least one of the following metallic materials: silver, gold, copper, or combinations thereof (Para [0147], “the material comprises an antibody and a gold nanoparticle associated with the antibody”; (Para [0250], “the material comprises an antibody and a gold nanoparticle associated with the antibody.”)

With respect to claim 19, Bradford teaches the method of claim 13, wherein the target site of the patient comprises at least one of nerve cells, cancer cells, nerve sheaths, nerve bundles, or nerve fibers (Para [0022], “the pain factor comprises a nerve factor”; (Para [0023], “the nerve factor comprises at least one substance associated with at least one of a nerve fiber or a cellular structure associated with the nerve fiber.”)

 a method for echogenically enhancing a target site of a patient during a medical procedure, the method comprising: 
viewing, via a display of an imaging system, the target site with the plurality of particles bound thereto (Para [0187], “the system is adapted to display a geographical representation related to the spatial concentration of the labeled factor, and a portion of the geographical representation provides the information”; (Para [0400], “This information may be processed and converted into a representation that may be displayed or otherwise conveyed to a healthcare provider in a manner sufficient and useful to understand the spacial location of the associated pain. Accordingly, various different types of sensors, data acquisition systems, processors, and displays may be used in various combinations to convert the labeled marking to useful information to such healthcare providers.”)
While Bradford does disclose delivering the plurality of metallic nanoparticles into the patient towards the target site, Bradford does not teach a needle guide assembly comprising a needle, a syringe, and a catheter. 
In the similar field of compositions and methods for treatment of hypertrophic tissues, Anderson discloses in at least Figs. 12A-B, a needle guide assembly comprising a needle, a syringe, and a catheter (Para [0150], “The therapeutic agent may be a nucleic acid, small molecule, protein, etc. Liquid compositions can comprise polymer/nucleic acid complexes. Liquid compositions can comprise solid nanoparticles or microparticles comprising a therapeutic agent…. For example, a liquid composition may be injected directly into its intended target tissue or in the vicinity thereof. The composition may be delivered by needle and syringe, catheter, cannula, etc. The composition may be delivered during laparoscopy and/or using ultrasound guidance or other imaging guidance.”)
It would have been obvious to modify the method of delivering targeted agents or markers into a patient’s body taught by Bradford to include a using a delivery assembly comprised of a needle, syringe, and catheter to a targeted location as taught by Anderson because Bradford teaches that there 
However, Bradford does not teach wherein each of the plurality of metallic nanoparticles comprises a diameter of from 1 nanometer to 100 nanometers, the plurality of nanoparticles comprising a density of from 1800 kilograms per cubic centimeter (kg/cm3) to 22,000 kg/cm3.
In the similar field of nanoparticle drug-carriers, Lea-Banks teaches wherein each of the plurality of metallic nanoparticles comprises a diameter of from 1 nanometer to 100 nanometers (Abstract, “mean diameter 200 nm and densities ranging from 1.01 g cm−3 to 5.58 g cm−3” and an exemplary 100 nm particle radius in the table on p. 7906) and the effects particle density in relation to their penetration into viscoelastic materials under ultrasound exposure. (Abstract, “Both the theoretical and experimental results confirm that denser particles exhibit significantly greater ultrasound-mediated transport than their lower density counterparts, indicating that density is a key consideration in the design of nanoscale therapeutics.”)
See MPEP 2144(II)(A) Routine Optimization, wherein In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). Applicants specification does not disclose or convey the criticality for the specified density range of 1800 kilograms per cubic centimeter (kg/cm3) to 22,000 kg/cm3 and diameter range of 1 nanometer to 100 nanometers in terms of obtaining the desired result.
Although, Lea-Banks does not teach a specified range of density for a plurality of nanoparticles (bulk density), it does however show how density and material makeup of nanoparticles plays a significant role in penetration depth into cancerous tumors. Additionally, Lea-Banks shows that a gold nanoparticle (inertly dense) with a density of 5.58g cm^-3 has the highest penetration depth within their experimentation and achieves the same desired outcome as recited in the claims. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the density of a plurality of gold nanoparticles of Bradford with the density of gold nanoparticles as taught by Anderson. 
	The motivation being (Abstract, “denser particles exhibit significantly greater ultrasound-mediated transport than their lower density counterparts, indicating that density is a key consideration in the design of nanoscale therapeutics.”) 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bradford (US 2009/0030308), in view of Anderson (US 2006/0228404), in view of Lea Banks (Lea-Banks, Harriet, et al. "The effect of particle density on ultrasound-mediated transport of nanoparticles." Physics in Medicine & Biology 61.22 (2016): 7906.), as applied to claims 1 and 13, and further in view of Kislev (US 2008/0045865). 

With respect to claim 6, the modified system of Bradford, in view of Anderson, in view of Lea-Banks teaches the system of claim 1. 
 wherein a quantity of the plurality of metallic nanoparticles comprises from about one thousand (1,000) to one million (1,000,000) metallic nanoparticles.
In the similar field of nanoparticle mediated ultrasound therapy and diagnostic, Kislev teaches wherein a quantity of the plurality of metallic nanoparticles comprises from about one thousand (1,000) to one million (1,000,000) metallic nanoparticles (Para [0185], “the average number of nanoparticles in a cluster ranges between 5 and 500.”)
See MPEP 2144(II)(A) Routine Optimization, wherein In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). Applicant’s specification does not disclose or convey the criticality for the specified quantity range of 1,000 to 1,000,000 nanoparticles in terms obtaining the desired result. 
Although, Kislev does not teach a specified range for the quantity of a plurality of nanoparticles, it does however (Para [0047], “the nanoparticles are designed to form clusters characterized by enhanced photothermal interaction cross section with an electromagnetic radiation” Wherein the quantity of nanoparticles ranges from 5 to 500)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the quantity of a plurality of gold nanoparticles of Bradford, in view of Anderson, in view of Lea-Banks with the range of 5 to 500 nanoparticles per cluster as taught by Kislev. 

With respect to claim 14, the modified system of Bradford, in view of Anderson, in view of Lea-Banks teaches the method of claim 13.
However, the modified method of Bradford, in view of Anderson, in view of Lea-Banks teaches further comprising adjusting a quantity of the metallic nanoparticles being delivered into the patient as a function of the medical procedure. 
In the similar field of nanoparticle mediated ultrasound therapy and diagnostic, Kislev teaches further comprising adjusting a quantity of the metallic nanoparticles being delivered into the patient as a function of the medical procedure (Para [0114], “Upon formulation, solutions are administered in a manner compatible with the dosage formulation and/or in such amount as is therapeutically effective” (Para [0183], “According to certain embodiments, system and/or method of the present invention are operated with nanoparticles suitable to generate microbubbles in an amount effective to kill or inhibit proliferation of a cancer cell.” Wherein the concentration of nanoparticles is seen to be adjusted based on a medical procedure).
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the quantity of a plurality of gold nanoparticles of Bradford, in view of Anderson, in view of Lea-Banks with the adjustment of nanoparticle quantity depending on the type of medical procedure as taught by Kislev. 
	The motivation being to administer the proper amount/dosage of nanoparticles to improve the therapeutic effectiveness of the administered solution as taught by Kislev.  

s 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bradford (US 2009/0030308), in view of Anderson (US 2006/0228404), in view of Lea Banks (Lea-Banks, Harriet, et al. "The effect of particle density on ultrasound-mediated transport of nanoparticles." Physics in Medicine & Biology 61.22 (2016): 7906.), as applied to claims 1 and 13, and further in view of Oraevsky (US 2005/0175540). 

With respect to claim 7, the modified system of Bradford, in view of Anderson, in view of Lea-Banks teaches the system of claim 1. 
However, the modified system of Bradford, in view of Anderson, in view of Lea-Banks does not teach wherein the plurality of metallic nanoparticles temporarily bind to the one or more locations at the target site for a predetermined dwell time before diffusing into the patient.
	In the similar field of high contrast optoacoustical imaging using nanoparticles, Oraevsky teaches wherein the plurality of metallic nanoparticles temporarily bind to the one or more locations at the target site for a predetermined dwell time before diffusing into the patient (Para [0051], “spacers may comprise links that are cleavable under the action of enzymes, acids, bases, and other chemical or biological entities. With such cleavable spacers, it will be possible for the contrast agent to have properties that change over time. For example, before cleavage of the spacer, the contrast agent may have a strong affinity for certain cells...after cleavage, it will rapidly be cleared from the body”; (Para [0149], “it can be desirable that the targeting ability and stability of the product change over the residence time of the agent in the body. Thus is can be desirable for the spacer to have labile linkages. For example. It may contain arms that are biodegradable, chemically sensitivity or enzymatically cleavable.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Bradford, in view of Anderson, in view of Lea-
	The motivation being (Para [0127], “clearance of the contrast agents from normal tissues such as the liver, kidney, and brain within a reasonable period of time is essential to minimization of the long-term toxicity of the agent.”) 

With respect to claim 8, the modified system of Bradford, in view of Anderson, in view of Lea-Banks teaches the system of claim 7.
However, the modified system of Bradford, in view of Anderson, in view of Lea-Banks does not teach wherein the predetermined dwell time of the plurality of metallic nanoparticles comprises from one day to two days.
In the similar field of high contrast optoacoustical imaging using nanoparticles, Oraevsky teaches dwell time of the plurality of metallic nanoparticles (Para [0051], “spacers may comprise links that are cleavable under the action of enzymes, acids, bases, and other chemical or biological entities. With such cleavable spacers, it will be possible for the contrast agent to have properties that change over time. For example, before cleavage of the spacer, the contrast agent may have a strong affinity for certain cells...after cleavage, it will rapidly be cleared from the body”; (Para [0149], “it can be desirable that the targeting ability and stability of the product change over the residence time of the agent in the body. Thus is can be desirable for the spacer to have labile linkages. For example. It may contain arms that are biodegradable, chemically sensitivity or enzymatically cleavable.”)
See MPEP 2144(II)(A) Routine Optimization, wherein In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). Applicants specification does not disclose or convey the criticality for the specified dwell time range of one to two days and its role in obtaining the desired result. 
Although, Oraevsky does not teach a specified range of dwell time for a plurality of nanoparticles, it does however show how dwell time for a cluster of nanoparticles plays a significant role in preventing toxicity within a patients bloodstream. .
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Bradford, in view of Anderson, in view of Lea-Banks with nanoparticle clusters that are biodegradable, chemically sensitive, or enzymatically cleavable. 
	The motivation being (Para [0127], “clearance of the contrast agents from normal tissues such as the liver, kidney, and brain within a reasonable period of time is essential to minimization of the long-term toxicity of the agent.”) 

With respect to claim 18, the modified system of Bradford, in view of Anderson, in view of Lea-Banks teaches the method of claim 13. 
However, the modified system of Bradford, in view of Anderson, in view of Lea-Banks does not teach wherein the plurality of metallic nanoparticles temporarily bind to the one or more locations at the target site for a predetermined dwell time before diffusing into the patient and wherein the predetermined dwell time of the metallic nanoparticles comprises from one day to two days.
	In the similar field of high contrast optoacoustical imaging using nanoparticles, Oraevsky teaches wherein the plurality of metallic nanoparticles temporarily bind to the one or more locations at the target site for a predetermined dwell time before diffusing into the patient (Para [0051], “spacers may comprise links that are cleavable under the action of enzymes, acids, bases, and other chemical or biological entities. With such cleavable spacers, it will be possible for the contrast agent to have properties that change over time. For example, before cleavage of the spacer, the contrast agent may have a strong affinity for certain cells...after cleavage, it will rapidly be cleared from the body”; (Para [0149], “it can be desirable that the targeting ability and stability of the product change over the residence time of the agent in the body. Thus is can be desirable for the spacer to have labile linkages. For example. It may contain arms that are biodegradable, chemically sensitivity or enzymatically cleavable.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Bradford, in view of Anderson, in view of Lea-Banks with nanoparticle clusters that are biodegradable, chemically sensitive, or enzymatically cleavable. 
The motivation being (Para [0127], “clearance of the contrast agents from normal tissues such as the liver, kidney, and brain within a reasonable period of time is essential to minimization of the long-term toxicity of the agent.”)
In the similar field of high contrast optoacoustical imaging using nanoparticles, Oraevsky teaches dwell time of the plurality of metallic nanoparticles (Para [0051], “spacers may comprise links that are cleavable under the action of enzymes, acids, bases, and other chemical or biological entities. With such cleavable spacers, it will be possible for the contrast agent to have properties that change over time. For example, before cleavage of the spacer, the contrast agent may have a strong affinity for certain cells...after cleavage, it will rapidly be cleared from the body”; (Para [0149], “it can be desirable that the targeting ability and stability of the product change over the residence time of the agent in the body. 
See MPEP 2144(II)(A) Routine Optimization, wherein In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). Applicants specification does not disclose or convey the criticality for the specified dwell time range of one to two days and its role in obtaining the desired result. 
Although, Oraevsky does not teach a specified range of dwell time for a plurality of nanoparticles, it does however show how dwell time for a cluster of nanoparticles plays a significant role in preventing toxicity within a patient’s bloodstream.
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Bradford, in view of Anderson, in view of Lea-Banks with nanoparticle clusters that are biodegradable, chemically sensitive, or enzymatically cleavable. 
	The motivation being (Para [0127], “clearance of the contrast agents from normal tissues such as the liver, kidney, and brain within a reasonable period of time is essential to minimization of the long-term toxicity of the agent.”) 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bradford (US 2009/0030308), in view of Anderson (US 2006/0228404), in view of Lea Banks (Lea-Banks, Harriet, et al. "The effect of . 

With respect to claim 12, the modified system of Bradford, in view of Anderson, in view of Lea-Banks teaches the system of claim 1. 
However, the modified system of Bradford, in view of Anderson, in view of Lea-Banks does not teach wherein the medical procedure comprises a peripheral nerve block procedure. 
In the similar field of carotid body ablation via directed energy, Gelfand discloses wherein the medical procedure comprises a peripheral nerve block procedure (Para [0114], “To inhibit or suppress a peripheral chemoreflex, anatomical targets for ablation (also referred to as targeted tissue, target ablation sites, or target sites) may include at least a portion of at least one carotid body, an aortic body, nerves associated with a peripheral chemoreceptor (e.g., carotid body nerves, carotid sinus nerve, carotid plexus), small blood vessels feeding a peripheral chemoreceptor, carotid body parenchyma, chemosensitive cells (e.g., glomus cells), tissue in a location where a carotid body is suspected to reside (e.g., a location based on pre-operative imaging or anatomical likelihood), an intercarotid septum, a portion of an intercarotid septum, a substantial part of an intercarotid septum or a combination thereof. As used herein, ablation of a carotid body may refer to ablation of any of these target ablation sites”; (Para [0255], “providing temporary nerve block to a target site prior to an ablation step, monitoring physiological responses to said temporary nerve block, anesthetizing a target site, protecting the brain from potential embolism, thermally protecting an arterial or venous wall (e.g., carotid artery, jugular vein) or a medial aspect of an intercarotid septum or vital nerve structures, ablating a target site or peripheral chemoreceptor, monitoring ablation parameters (e.g., temperature, pressure, duration, blood flow in a carotid artery)”).

	The motivation being for the inhibition of pain prior to a surgical procedure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793